DETAILED ACTION

This action is in response to a correspondence filed on 07/26/2021.
Claims 1, 4, 6, 12, 15, and 23 are amended.
Claims 25-35 are new.
Claims 1-4, 6-9, 11-20 and 21-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant responded to the Examiner’s objection of claim 4 as being dependent upon itself and suggested a fix for the dependency. However, claim 4 does not appear as being amended in the listing of claims.
Applicant’s arguments, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 as being anticipated by Dupre have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dupre et al. (US 20150163119) in view of Wolcott et al. (US 20150029869), in view of Lefebvre et al. (US 20150341379), in view of Tacconi et al. (US 20090147737), in view of Kuroda et al. (US 20040255038). 


Claim Objections
Claim 4 is objected to because of the following informalities: 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data packets" in line 6. However, there is no previous mention of any “data packets” prior to this limitation in the claim recitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first gateway of a network environment" in line 6 of the claim. However, there is no previous mention of a “gateway of a network environment” nor any indication of a gateway associated with a network environment prior to this limitation. Additionally, it is unclear whether “the first gateway of a network environment” and “a first gateway” in “a first gateway operable to” are the same gateway or are different instances of gateways. Therefore, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-13, 19, 22-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre in view of Wolcott et al. (US 20150029869) hereinafter Wolcott.
Regarding claim 1, Dupre teaches a method comprising:
receiving identities of communication devices operated in a first network (see Fig. 3 step 310 and [0120-122]: Receive, from network gateway device, device information about devices in a managed network), the first network disposed in a first subscriber domain (see Fig. 1 local area network 114 in Managed Network 105) and providing the communication devices access to a remote network (see Fig. 1 Network 112) through a first gateway of a network environment (see Fig. 1 and [0064]: devices 130 in managed network 105 may be communicatively coupled to local area network 114. Via local area network 114, devices 130 may communicate with gateway device 120, and via gateway device 120, devices 130 may communicate with other networks, such as network 112); 
based on monitoring of the data packets through the first gateway, producing a set of traffic flow information associated with first network and the communication devices (see [0047]: the network gateway device may display various statistical data, such as counts of bytes, packets and segments received or sent by each device in the managed network; see also [0058], [0078]); and
distributing the set of traffic flow information to remote management hardware in communication with the first gateway (see Fig. 3 step 330 and [0138]: In step 330, a process executed by a management computer, receives, from a network gateway device located in a managed network, aggregated data that reflects network utilization by each of a plurality of devices located in the managed network. The aggregated data may be generated, by the network gateway device, by aggregating data received by the network gateway device from each of a plurality of devices located in the managed network).
However, the Dupre reference does not explicitly teach a method wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices.
In the same field of endeavor, Wolcott teaches a method in accordance with the present invention, the method wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices (see [0054] and [0214]: The spectrum analyzer device 118 may detect and measure the frequency and amplitude (e.g., magnitude, strength, etc.) of downstream signals transmitted over links 101 to a user premises as it varies by signal frequency within a defined range of frequencies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to modify the method of Dupre such that it includes the teachings of Wolcott suggesting monitoring traffic flow, wherein the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices. Incorporating a spectral analyzer as taught by Wolcott to the system of Dupre would present several advantages, namely detecting, identifying, and locating the source of anomalies in a communication network by time-sampling communication 


Regarding claim 2, Dupre in view of Wolcott teaches the limitations of claim 1 examined above. The combination of Dupre and Wolcott teaches a method comprising distributing the set of traffic flow information to a remote management hardware in communication with the first gateway. Dupre further teaches a method comprising:
receiving control input, the control input indicating a test to be performed in the first network via the first gateway (see [0103-104]: Remote device manager 211 may also send commands to control the operation of gateway device 120 … bandwidth manager 212 may instruct gateway device 120 to initiate monitoring of the network utilization, collect and aggregate the network utilization data, generate statistical data based on the aggregated data, and generate control instructions to regulate network utilization within network 112 and third-party devices connected to network 112); 
in response to receiving the control input, at the first gateway, executing the test as specified by the control input (see [0104-5]: gateway device 120 initiates monitoring of the network utilization and generate network utilization information); and 
communicating results of the test from the first gateway to a remote destination (see [0105]: bandwidth manager 212 may receive network utilization information from gateway device 120. The utilization information may include various counts and metrics, indicating network utilization and bandwidth related information).

Regarding claim 9, Dupre in view of Wolcott is applied as disclosed in claim 1 examined above. The combination of Dupre and Wolcott teaches a method comprising distributing the set of traffic flow information to a remote management hardware in communication with the first gateway. Dupre further teaches a method comprising:
storing the set of traffic flow information, the set of traffic flow information including collected data associated with the communication devices (see [0139]: In step 340, the process transmits the aggregated data to a cloud storage device for processing, storing any presenting … The cloud storage system may be used for storing information about the types and identities of devices in the managed network, configurations of the devices, topographical and connectivity information for the devices, and aggregate network utilization by the devices); and 
storing metadata associated with the traffic flow information, the metadata supporting translation of the collected data (see [0139]: storing information such as topographical and connectivity information, information about the types and identities of devices and configuration information associated with the devices).

Regarding claim 11, Dupre in view of Wolcott teaches the limitations of claim 1 as examined above. The combination of Dupre and Wolcott teaches a method comprising monitoring data packets through a first gateway. In the same field of endeavor, Dupre teaches a method in accordance with the present invention, the method wherein the remote management hardware provides a viewable rendition of the set of traffic flow information to a respective technician analyzing operation of the first network (see [0038] and [0108]: An UI manager 215 may be configured to generate and display a user interface, and to facilitate user interaction with network management computer 110 and its various components. For example, UI manager 215 may provide interactive access to network management computer 110, such that users and customer 

Regarding claim 12, Dupre teaches a system comprising:
a first gateway (see Fig. 1 item 120) operable to: 
receive identities of communication devices operated in a first network (see Fig. 3 step 310 and [0120-122]: Receive, from network gateway device, device information about devices in a managed network), the first network disposed in a first subscriber domain and providing the communication devices access to a remote network through a first gateway of a network environment (see Fig. 1 and [0064]: devices 130 in managed network 105 may be communicatively coupled to local area network 114. Via local area network 114, devices 130 may communicate with gateway device 120, and via gateway device 120, devices 130 may communicate with other networks, such as network 112); 
based on monitoring of the data packets through the first gateway, produce a set of traffic flow information associated with first network and the communication devices (see [0047]: the network gateway device may display various statistical data, such as counts of bytes, packets and segments received or sent by each device in the managed network; see also [0058], [0078]); and 
communicate the set of traffic flow information to remote management hardware in communication with the first gateway (see Fig. 3 step 330 and [0138]: In step 330, a process executed by a management computer, receives, from a network gateway device located in a managed network, aggregated data that reflects network utilization by each of a plurality of devices located in the managed network. The aggregated data may be generated, by the network 
However, the Dupre reference does not explicitly teach an apparatus wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices.
In the same field of endeavor, Wolcott teaches a system in accordance with the present invention, the system wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices (see [0054] and [0214]: The spectrum analyzer device 118 may detect and measure the frequency and amplitude (e.g., magnitude, strength, etc.) of downstream signals transmitted over links 101 to a user premises as it varies by signal frequency within a defined range of frequencies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to modify the system of Dupre such that it includes the teachings of Wolcott suggesting monitoring traffic flow, wherein the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices. Incorporating a spectral analyzer as taught by Wolcott to the system of Dupre would present several advantages, namely detecting, identifying, and locating the source of anomalies in a communication network by time-sampling communication signals received over the network to determine characteristics of the network related to status, health, or performance. 

Regarding claim 13, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection.

Regarding claim 19, it teaches the same limitations as claim 9 examined above. Therefore, the same rationale of rejection.

Regarding claim 22, it teaches the same limitations as claim 11 examined above. Therefore, the same rationale of rejection.

Regarding claim 23, Dupre teaches a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
receive identities of communication devices operated in a first network (see Fig. 3 step 310 and [0120-122]: Receive, from network gateway device, device information about devices in a managed network), the first network disposed in a first subscriber domain and providing the communication devices access to a remote network through a first gateway of a network environment (see Fig. 1 and [0064]: devices 130 in managed network 105 may be communicatively coupled to local area network 114. Via local area network 114, devices 130 may communicate with gateway device 120, and via gateway device 120, devices 130 may communicate with other networks, such as network 112); 
based on monitoring of the data packets through the first gateway, produce a set of traffic flow information associated with first network and the 30 communication devices (see [0047]: the network gateway device may display various statistical data, such as counts of bytes, packets and segments received or sent by each device in the managed network; see also [0058], [0078]); and 
distribute the set of traffic flow information to remote management hardware in communication with the first gateway (see Fig. 3 step 330 and [0138]: In step 330, a process executed by a management computer, receives, from a network 
However, the Dupre reference does not explicitly teach an apparatus wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices.
In the same field of endeavor, Wolcott teaches a system in accordance with the present invention, the system wherein:
the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices (see [0054] and [0214]: The spectrum analyzer device 118 may detect and measure the frequency and amplitude (e.g., magnitude, strength, etc.) of downstream signals transmitted over links 101 to a user premises as it varies by signal frequency within a defined range of frequencies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to modify the system of Dupre such that it includes the teachings of Wolcott suggesting monitoring traffic flow, wherein the traffic flow information includes a first spectral analysis of communications transmitted in a downlink from the first gateway to the communication devices. Incorporating a spectral analyzer as taught by Wolcott to the system of Dupre would present several advantages, namely detecting, identifying, and locating the source of anomalies in a communication network by time-sampling communication signals received over the network to determine characteristics of the network related to status, health, or performance. 

Regarding claim 24, Dupre in view of Wolcott is applied as disclosed in claim 1 examined above. The combination of Dupre and Wolcott teaches a system comprising producing a set of traffic flow information associated with first network and the 30 communication devices based on monitoring of the data packets through the first gateway. Furthermore, Dupre teaches a method wherein the set of traffic flow information is available to a subscriber in the first subscriber domain for analyzing the first network (see [0078]: The network utilization information may be accessed by users 150, who may determine control instructions for managed network 105). 

Regarding claim 25, Dupre in view of Wolcott is applied as disclosed in claim 1 examined above. The combination of Dupre and Wolcott teaches a system comprising producing a set of traffic flow information associated with first network and the 30 communication devices based on monitoring of the data packets through the first gateway. Furthermore, Wolcott teaches a method wherein the traffic flow information further includes a second spectral analysis of communications transmitted in an uplink from the first gateway to the remote network (see [0063]: As illustrated in FIG. 2C, the data acquired by the analyzer 118 may include frequency spectrum data of the signals received by each CPE connected to the communication path (e.g., a frequency spectrum of signals received at the CPE). Furthermore, Wolcott teaches in [0059]: an upstream signal may traverse the network in a similar fashion from the customer premises and/or network equipment to the termination system at the data processing facility (e.g., head end).  The optical node may receive upstream RF signals from the communication link (e.g., hardline trunk) and re-transmit the upstream signals as optical signals).

Regarding claim 34, Dupre in view of Wolcott is applied as disclosed in claim 1 examined above. The combination of Dupre and Wolcott teaches a method comprising producing a set of traffic flow information associated with first network and the 30 communication devices based on monitoring of the data packets through the first gateway. Wolcott further teaches a method 

Regarding claim 35, Dupre in view of Wolcott teaches the limitations of claim 34 examined above. The combination of Dupre and Wolcott teaches a method wherein the first spectral analysis includes a first graph including a first signal indicating an amplitude of communications transmitted in the downlink from the first gateway to the communication devices over first channels of a shared communication link. Furthermore, Wolcott teaches a method wherein:
the first channels reside in a range between 257 and 892 megahertz (see [0191]: For example, FIG. 3C illustrates a plot of spectral analysis data received from a plurality of CPEs zoomed over a frequency range between 320 MHz and 366 Mhz); and 
wherein the first graph includes a noise floor reference and threshold level with respect to the first signal, the combination of the first signal with respect to the noise reference and the threshold level indicating a quality of communicating in a downlink direction from the first gateway to the communication devices (Wolcott – see [0102]: one or more noise reception levels in Fig. 9A in column 175 may be compared to a predetermined threshold value (i.e. noise floor). A comparison of a noise reception level above the threshold may indicate the momentary ingress of noise at some point in the network branch).

Claims 3-4, 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre in view of Wolcott et al. (US 20150029869) hereinafter Wolcott, in further view of Lefebvre et al. (US 20150341379) hereinafter Lefebvre.
Regarding claim 3, Dupre in view of Wolcott teaches the limitations of claim 1 examined above. The Dupre-Wolcott combination further teaches a method comprising monitoring data packets through the first gateway. However, Dupre-Wolcott fails to explicitly teach a method comprising:
monitoring traffic flow associated with multiple gateways in the network environment, each of the multiple gateways providing a corresponding subscriber domain access to the remote network; 
deriving a model from the monitored traffic flow associated with the multiple gateways, the model representing a model traffic flow associated with the multiple gateways; and 
producing a traffic flow profile from the set of traffic flow information associated with the first network, the traffic flow profile representing flow of data packets associated with the first network of the communication devices.
In the same field of endeavor, Lefebvre teaches a method in accordance with the present invention, the method comprising:
monitoring traffic flow associated with multiple gateways in the network environment, each of the multiple gateways providing a corresponding subscriber domain access to the remote network (see [0032], [0082]: For instance, the monitoring device 202 receives local traffic, e.g., network packets, from multiple gateways 206 a-b, via a communications interface; see Fig. 2 also); 
deriving a model from the monitored traffic flow associated with the multiple gateways, the model representing a model traffic flow associated with the multiple gateways (see [0083]: The monitoring device uses the network traffic, and potentially the network node information, to generate a network model that represents historical network activity of the network devices. The model may represent expected network activity for time periods with the same duration as the first period of time, for particular times during the day, e.g., when network traffic is higher during the day than the evening, and/or for particular times in a month or in a year); and 
producing a traffic flow profile from the set of traffic flow information associated with the first network, the traffic flow profile representing flow of data packets associated with the first network of the communication devices (see Abstract and [0084-85]: determining statistical information for network traffic over a particular period of time, and analyzing all data for a particular connection with a particular device to determine the total throughput on the connection over the period of time, the total quantity of packets sent and/or received, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Lefebvre into the method of Dupre-Wolcott, such that the system of Dupre-Wolcott includes multiple gateways for which traffic flow associated with the multiple gateways can be monitored, deriving a model from the monitored traffic flow, and producing a traffic flow profile from the set of traffic flow information associated with the first network. The motivation for incorporating Lefebvre into the combination of Dupre and Wolcott would have been to provide a system capable of detecting anomalous behavior of the network by comparing traffic flow information received via multiple gateways to a network traffic baseline model, thereby providing event messages associated with the anomaly and thus taking steps to prevent deterioration of the network.

Regarding claim 4, Dupre in view of Wolcott, in further view of Lefebvre is applied as disclosed in claim . Lefebvre further teaches a method comprising:
comparing the traffic flow profile to the model derived from monitoring the multiple gateways in the different subscriber domains (see [0004] and [0032]: the monitoring device 202 receives local traffic, e.g., network packets, from multiple gateways 206 a-b, via a communications interface, and compares the local traffic to a network model to determine whether the network traffic is indicative of anomalous network activity); and 
based on the comparing, and in response to detecting that performance of the first network as indicated by the set of traffic flow information is below a threshold value derived from the model, producing a notification of a respective anomaly associated with the first network (see [0032], [0046]: The monitoring device 202 may analyze a quantity of network communication packets, a packet size, and/or source and destination addresses to determine an edge anomaly score for a connection. If a quantity of network communication packets across a connection between two devices is higher than normal (i.e. performance of the first network is below a threshold value), as represented by the network model, the monitoring device 202 may assign the connection a high edge anomaly score; see [0088-89]: The process compares the edge anomaly score with a threshold edge anomaly score (414). For example, the monitoring device compares the edge anomaly score with a threshold edge anomaly score that is specific to a particular connection, type of connection, or for all connections. The process sends an event message (416). For instance, the monitoring device may send the event message (i.e. a notification of a respective anomaly) without user intervention, e.g., 
wherein the notification indicates an anticipated failure associated with the first network monitored by the first gateway (see [0021]: Upon detection of anomalous network traffic for a particular device, the monitoring device may execute a computer-implemented network rule or perform another action to reduce the likelihood of future anomalous network traffic for the particular device). 


Regarding claim 6, Dupre in view of Wolcott discloses the limitations of claim 1 as examined above. The Dupre-Wolcott rcombination teaches a method comprising monitoring data packets through a first gateway. However, Dupre in view of Wolcott does not explicitly disclose a method comprising:
analyzing the set of traffic flow information; 
via analysis of the traffic flow information, determining a health status of the first network; and 
in response to detecting that the health status of the first network is below a threshold value, producing an alert indicating the health status of the first network.
In the same field of endeavor, Lefebvre teaches a method in accordance with the present invention, the method further comprising:
analyzing the set of traffic flow information (see [0032]: FIG. 2 is an example of a system 200 in which a monitoring device 202 analyzes network activity …For instance, the monitoring device 202 receives local traffic, e.g., network packets, from multiple gateways 206 a-b, via a communications interface, and compares 
via analysis of the traffic flow information, determining a health status of the first network (see [0020]: A monitoring device may detect anomalous network traffic, e.g., in near real-time, by comparing current network activity of devices on a network to expected network activity of those devices); and 
in response to detecting that the health status of the first network is below a threshold value, producing an alert indicating the health status of the first network (see [0021] and [0089]: Upon detection of anomalous network traffic for a particular device, the monitoring device may execute a computer-implemented network rule or perform another action to reduce the likelihood of future anomalous network traffic for the particular device. For example, the monitoring device may alert a user, e.g., by presenting information to the user about the anomalous network traffic).

Regarding claim 14, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection.

Regarding claim 15, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection.

Regarding claim 16, Dupre in view of Wolcott, in further view of Lefebvre is applied as disclosed in claim 15 examined above. The combination of Dupre, Wolcott and Lefebvre teaches a method comprising producing, in response to detecting that performance of the first network as indicated by the set of traffic flow information is below a threshold value, a notification of a respective anomaly associated with the first network. Lefebvre further teaches a method wherein 

Regarding claim 17, it teaches the same limitations as claim 6 examined above. Therefore, the same rationale of rejection.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre, in view of Wolcott et al. (US 20150029869) hereinafter Wolcott, in further view of Tacconi et al. (US 20090147737) hereinafter Tacconi.
Regarding claim 7, Dupre in view of Wolcott teaches limitations of claim 1 as examined above. The combination of Dupre and Wolcott teaches a method comprising, based on the monitoring of the data packets through the first gateway, producing a set of traffic flow information associated with first network and the communication devices. However, Dupre-Wolcott does not explicitly teach a method wherein monitoring of the data packets includes:
tracking a latency associated with communicating first data packets from the first gateway to each of the communication devices; and 
tracking a bandwidth consumption associated with communicating second data packets to the communication devices.
In the same field of endeavor, Tacconi teaches a method in accordance with the present invention, the method wherein monitoring data packets include:
tracking a latency associated with communicating first data packets from the first gateway to each of the communication devices (see Fig. 6 step 630, [0040]: step 630 performs packet latency analyses by determining packet latency from previous 
tracking a bandwidth consumption associated with communicating second data packets to the communication devices (see Fig. 7 and [0041]: Fig. 7 is an illustration of diagram 700 showing bandwidth utilization, wherein the bandwidth utilization is a measure of what percentage of the granted bandwidth is used by a subscriber station).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Dupre-Wolcott combination to include the method of Tacconi such that the monitoring of data packets in Dupre-Wolcott include tracking latency associated with communicating first data packets from the first gateway and tracking a bandwidth consumption associated with communicating second data packets to communication devices. Incorporating the method of Tacconi into the Dupre-Wolcott combination will yield to several benefits, namely providing an improved mechanism for achieving adequate Qualities of Service (QoS) requirements and requesting bandwidth while meeting packet delays requirements in wireless communication systems.

Regarding claim 18, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre, in view of Wolcott et al. (US 20150029869) hereinafter Wolcott, in further view of Kuroda et al. (US 20040255038) hereinafter Kuroda.
Regarding claim 8
at the first gateway, in response to communications with the communication devices in the subscriber domain, generating alias information associated with each of the communication devices; and 
from the first gateway, providing the received alias information associated with each of the communication devices to the remote management hardware.
In the same field of endeavor, Kuroda teaches a method in accordance with the present invention, the method further comprising:
at the first gateway, in response to communications with the communication devices in the subscriber domain, generating alias information associated with each of the communication devices (see [0069]: instead of using the IP address, a unique ID may be assigned to each device to manage it, and the unique ID and device name may be managed in correspondence with each other; also see Fig. 15 step A3 and [0071]); and 
from the first gateway, providing the received alias information associated with each of the communication devices to the remote management hardware (see Fig. 14 step A4 and [0071]: the server 10 acquires the name management table Y1 of each household appliance and updates the device management table X1 to represent the latest state of the home network 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modifying the data packets monitoring techniques of Dupre-Wolcott such that it includes generating alias information associated with each of the communication devices and providing the received alias information to a remote management hardware as suggested by Kuroda. Incorporating the method of Kuroda into the teachings of Dupre-Wolcott would provide for a system for increasing the convenience in operating apparatuses connected to a local area network by a remote control system through the Internet, 

Regarding claim 19, it teaches the same limitations as claim 8 examined above. Therefore, the same rationale of rejection.

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre, in view of Wolcott et al. (US 20150029869) hereinafter Wolcott, in further view of Totten et al. (US 20170141845) hereinafter Totten.
Regarding claim 26, Dupre in view of Wolcott is applied as disclosed in claim 25 examined above. The combination of Dupre and Wolcott further teaches a method wherein the traffic flow information includes a first graph (Wolcott - see Fig. 4C), the first graph representing the first spectral analysis and including a first signal indicating an amplitude of the communications transmitted in the downlink from the first gateway to the communication devices over first channels of a shared communication link (Wolcott - see Fig. 4C and [0138]: For example, the collected data from step 1110 may, when illustrated as a graph, appear as in FIG. 4C having a frequency peak); see also [0010]: the leakage detection system may query a plurality of downstream devices for frequency spectrum data indicating the amplitude of downstream signals received at each device as it varies by signal frequency). However, the Dupre-Wolcott combination does not explicitly teach a method wherein the traffic flow information includes a second graph, the second graph representing the second spectral analysis and including a second signal indicating an amplitude of the communications transmitted in the uplink from the first gateway to the remote network over second channels of the shared communication link.
In the same field of endeavor, Totten teaches a method in accordance with the present invention, the method wherein the traffic flow information includes a second graph (see Fig. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teaching of the Dupre-Wolcott combination to include the method of Totten suggesting a second graph representing the second spectral analysis and including a second signal indicating an amplitude of the communications transmitted in the uplink from the first gateway to the remote network over second channels of the shared communication link. Incorporating a second graph representing spectral analysis of the traffic flow in the uplink to the method taught by Dupre-Wolcott would yield to expected results, namely efficiently monitoring and measuring overall link performance in the communication network.

Regarding claim 27, Dupre in view of Wolcott, in further view of Totten teaches the limitations of claim 26 examined above. Furthermore, Wolcott teaches a method wherein, the first graph includes partitions between the first channels, and wherein the second graph includes partitions between the second channels (Wolcott - see [0265]: splitting one 

Regarding claim 28, Dupre in view of Wolcott, in further view of Totten is applied as disclosed in claim 26 examined above. The combination of Dupre, Wolcott and Totten further teaches a method wherein first channels reside in a first range between 257 and 892 megahertz (Totten - see [0013]: The downstream path band 181 includes a second frequency range of from 50 MHz to 750 MHz (and in some instances as high as approximately 1 GHz)); and wherein the second channels reside in a second range between 5 and 45 megahertz (see Totten - the upstream path bandwidth 182 includes a first frequency range of from 5 MHz to 42 MHz (in other geographies, the upstream path bandwidth may extend to a higher frequency; for example, in Europe the upstream path bandwidth includes frequencies from 5 MHz to 65 MHz)).

Regarding claim 29, Dupre in view of Wolcott, in further view of Totten is applied as disclosed in claim 28 examined above. The combination of Dupre, Wolcott and Totten further teaches a method wherein the first graph includes a first noise floor reference with respect to the first signal (Wolcott – see [0102]: one or more noise reception levels in Fig. 9A in column 175 may be compared to a predetermined threshold value (i.e. noise floor)), the combination of the first signal with respect to the first noise floor reference indicating a quality of communicating in the downlink from the first gateway to the communication devices (see [0104]: In response to the noise reception levels being determined to not be above the threshold, noise ingress or wideband interference is determined not to exist in step 845 (i.e. there is no break in the communication link)); and wherein the second graph includes a second noise floor reference with respect to the second signal (Totten – see [0163]: noise floor associated with the first portion of the upstream path bandwidth), the combination of the second signal with respect to the second noise floor reference indicating a quality of communicating in the uplink from the first 

Regarding claim 30, Dupre in view of Wolcott, in further view of Totten is applied as disclosed in claim 29 examined above. The Dupre-Wolcott-Totten combination further teaches a method wherein the first graph includes a first threshold level with respect to the first noise floor reference, the combination of the first signal with respect to the first threshold level indicating a quality of communicating in the downlink from the first gateway to the communication devices (Wolcott – see [0102]: one or more noise reception levels in Fig. 9A in column 175 may be compared to a predetermined threshold value (i.e. noise floor). A comparison of a noise reception level above the threshold may indicate the momentary ingress of noise at some point in the network branch); and wherein the second graph includes a second threshold level with respect to the second noise floor reference (Totten - see [0141]: determining whether ingress measured in the upstream path bandwidth of a given node falls below a desired threshold or has a desired spectral signature), the combination of the second signal with respect to the second threshold level indicating a quality of communicating in the uplink from the first gateway to the remote network (Totten – see [0174]: If a given measurement in the context of the test scenario described above (i.e., a test signal broadcast within about 2 meters of equipment under investigation) reveals little to no ingress and a minimal broadcast peak (e.g., a peak at the broadcast frequency that is only a few decibels (e.g., <10 dB) above the noise floor), then the technician may conclude that the particular suspect tap/drop or other equipment under test is functioning properly)).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre et al. (US 20150163119), hereinafter Dupre in view of Wolcott et al. (US 20150029869) hereinafter Wolcott, in view of Totten et al. (US 20170141845) hereinafter Totten, in further view of Lefebvre et al. (US 20150341379) hereinafter Lefebvre.
Regarding claim 31, Dupre in view of Wolcott, in further view of Totten teaches the limitations of claim 29 examined above. The Dupre-Wolcott-Totten combination further teaches a method wherein the first graph includes a first noise floor reference with respect to the first signal and wherein the second graph includes a second noise reference with respect to the second signal. However, Dupre-Wolcott-Totten fails to explicitly teach a method comprising:
monitoring traffic flow associated with multiple gateways in the network environment, each of the multiple gateways providing a corresponding subscriber domain access to the remote network; 
deriving a model from the monitored traffic flow associated with the multiple gateways, the model representing a model traffic flow associated with the multiple gateways; and 
producing a traffic flow profile from the set of traffic flow information associated with the first network, the traffic flow profile representing flow of data packets associated with the first network of the communication devices.
In the same field of endeavor, Lefebvre teaches a method in accordance with the present invention, the method comprising:
monitoring traffic flow associated with multiple gateways in the network environment, each of the multiple gateways providing a corresponding subscriber domain access to the remote network (see [0032], [0082]: For instance, the 
deriving a model from the monitored traffic flow associated with the multiple gateways, the model representing a model traffic flow associated with the multiple gateways (see [0083]: The monitoring device uses the network traffic, and potentially the network node information, to generate a network model that represents historical network activity of the network devices. The model may represent expected network activity for time periods with the same duration as the first period of time, for particular times during the day, e.g., when network traffic is higher during the day than the evening, and/or for particular times in a month or in a year); and 
producing a traffic flow profile from the set of traffic flow information associated with the first network, the traffic flow profile representing flow of data packets associated with the first network of the communication devices (see Abstract and [0084-85]: determining statistical information for network traffic over a particular period of time, and analyzing all data for a particular connection with a particular device to determine the total throughput on the connection over the period of time, the total quantity of packets sent and/or received, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Lefebvre into the method of Dupre-Wolcott-Totten, such that the system of Dupre-Wolcott-Totten includes multiple gateways for which traffic flow associated with the multiple gateways can be monitored, deriving a model from the monitored traffic flow, and producing a traffic flow profile from the set of traffic flow information associated with the first network. The motivation for incorporating Lefebvre into the combination of Dupre, Wolcott and Totten would have been to provide a system capable of detecting anomalous behavior of the network by comparing traffic flow information received via 

Regarding claim 32, Dupre in view of Wolcott, in view of Totten, in further view of Lefebvre is applied as disclosed in claim 31 examined above. Lefebvre further teaches a method comprising:
comparing the traffic flow profile to the model derived from monitoring the multiple gateways in the different subscriber domains (see [0004] and [0032]: the monitoring device 202 receives local traffic, e.g., network packets, from multiple gateways 206 a-b, via a communications interface, and compares the local traffic to a network model to determine whether the network traffic is indicative of anomalous network activity); and 
based on the comparing, and in response to detecting that performance of the first network as indicated by the set of traffic flow information is below a threshold value derived from the model, producing a notification of a respective anomaly associated with the first network (see [0032], [0046]: The monitoring device 202 may analyze a quantity of network communication packets, a packet size, and/or source and destination addresses to determine an edge anomaly score for a connection. If a quantity of network communication packets across a connection between two devices is higher than normal (i.e. performance of the first network is below a threshold value), as represented by the network model, the monitoring device 202 may assign the connection a high edge anomaly score; see [0088-89]: The process compares the edge anomaly score with a threshold edge anomaly score (414). For example, the monitoring device compares the edge anomaly score with a threshold edge anomaly score that is specific to a particular connection, type of connection, or for all connections. The process sends an event 
wherein the notification indicates an anticipated failure associated with the first network monitored by the first gateway (see [0021]: Upon detection of anomalous network traffic for a particular device, the monitoring device may execute a computer-implemented network rule or perform another action to reduce the likelihood of future anomalous network traffic for the particular device). 

Regarding claim 33, Dupre in view of Wolcott, in view of Totten, in further view of Lefebvre is applied as disclosed in claim 15 examined above. The combination of Dupre, Wolcott, Totten and Lefebvre teaches a method comprising producing, in response to detecting that performance of the first network as indicated by the set of traffic flow information is below a threshold value, a notification of a respective anomaly associated with the first network. Lefebvre further teaches a method wherein the notification indicates an anticipated failure associated with the first network monitored by the first gateway (see [0021]: Upon detection of anomalous network traffic for a particular device, the monitoring device may execute a computer-implemented network rule or perform another action to reduce the likelihood of future anomalous network traffic for the particular device).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454